Citation Nr: 9926239	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-00 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of the recovery of overpayment of 
Dependents' Educational Assistance (DEA) benefits paid 
pursuant to Chapter 35, Title 38, United States Code, in the 
amount of $15,128.71.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had a period of active military service and was 
granted a permanent and total disability rating on July 31, 
1992.  The appellant is the veteran's former spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the benefit sought on 
appeal.


REMAND

In her January 1998 substantive appeal, the appellant 
requested a personal hearing before a member of the Board at 
a local VA Regional Office.  A Board hearing was scheduled 
for June 1998 at the VA Regional Office in Oakland, 
California.  Prior to the June 1998 hearing, the appellant 
requested that the hearing be rescheduled, and the hearing 
was rescheduled for December 11, 1998.  The appellant 
appeared for the December 11, 1998 hearing; however, the 
hearing was not held.  The appellant was evidently advised to 
obtain representation prior to the commencement of the 
hearing.  The appellant obtained representation and, through 
her representative's December 11, 1998 memorandum, requested 
that her Board hearing be rescheduled.

Since it is apparent that the appellant desires a Board 
hearing on appeal, pursuant to 38 C.F.R. § 20.700 (1998), the 
appellant should be scheduled for a hearing before a Member 
of the Board at the VA Regional Office in Oakland, 
California.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

A hearing at the VA Regional Office in 
Oakland, California, before a Member of 
the Board, should be scheduled, and the 
appellant and her representative should 
be notified of the date and time of such 
hearing.  The appellant should be advised 
that she is free to submit any additional 
relevant evidence and argument at the 
time of her hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to ensure compliance 
with applicable laws and regulations and to afford the 
appellant due 
process of law.  The Board intimates no opinion as to the 
eventual determination to be made in this case.



		
	S. L. KENNEDY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



